 

Exhibit 10.1

 

Execution Version

 

LIMITED FORBEARANCE AGREEMENT

 

This LIMITED FORBEARANCE AGREEMENT (this “Agreement”) is entered into as of May
14, 2020, among Tuesday Morning, Inc., a Delaware corporation (the “Borrower”),
each of the Subsidiary Guarantors (as such term is defined in the Credit
Agreement referenced below), Tuesday Morning Corporation, a Delaware corporation
(“Parent”), TMI Holdings, Inc., a Delaware corporation (“Intermediate Holdings”
and together with the Borrower, the Subsidiary Guarantors and Parent, the “Loan
Parties”), JPMorgan Chase Bank, N.A., in its capacities as administrative agent
for itself and the other Secured Parties (the “Administrative Agent”), as
Issuing Bank and as Swingline Lender, and the Lenders party to this Agreement.

 

RECITALS:

 

A.           The Borrower, the other Loan Parties, the Administrative Agent, the
Issuing Bank, the Swingline Lender and the financial institutions named therein
as lenders (the “Lenders”) are parties to that certain Credit Agreement dated as
of August 18, 2015 (as heretofore amended, restated, amended and restated,
supplemented or otherwise modified, the “Credit Agreement”), pursuant to which
the Lenders agreed to make Revolver Loans and provide certain other financial
accommodations to the Borrower.

 

B.            The Loan Parties are indebted and obligated to the Administrative
Agent and the Lenders for, without limitation, the Secured Obligations, and
pursuant to the Loan Documents, the Guarantors have guaranteed all of the
Secured Obligations under the Loan Documents.

 

C.            The Loan Parties acknowledge that (i) an Event of Default has
occurred and is continuing under Section 7.01(m) of the Credit Agreement as a
result of the Borrower suspending the operation of its business in the ordinary
course, and such Event of Default constitutes a Specified Event of Default under
the Credit Agreement (the “Specified Default”), and (ii) as a result of the
occurrence and continuance of the Specified Default, (A) a Liquidity Period is
in effect and (B) the Lenders are not obligated to make further Loans or issue
or extend additional Letters of Credit.

 

D.            The Loan Parties have requested that the Administrative Agent, the
Issuing Bank, the Swingline Lender, and the Lenders, upon certain terms and
conditions set forth in this Agreement, forbear from exercising their rights and
remedies for a limited period expiring on the Forbearance Termination Date (as
defined below) arising as a result of the occurrence and continuation of the
Specified Default as provided herein.

 

E.            The Loan Parties have asserted that the COVID-19 virus has
adversely affected their business.

 



  1 

 

 

F.            The Loan Parties have also requested that the Administrative
Agent, the Issuing Bank, the Swingline Lender, and the Lenders, upon certain
terms and conditions set forth in this Agreement, forbear from exercising their
rights and remedies during the Forbearance Period (defined below) as to Events
of Default occurring or continuing during the Forbearance Period that may arise
as a result of the Loan Parties’ independent determination not to make payments
to their vendors, landlords, creditors or other Persons, or otherwise failing to
meet their obligations under agreements with such Persons, but in each and every
case excluding Events of Default as to the Administrative Agent, the Issuing
Bank, the Swingline Lender, and the Lenders (the “Potential Defaults”).

 

G.            The Administrative Agent, the Issuing Bank, the Swingline Lender,
and the Lenders party hereto, constituting at a minimum the Required Lenders,
are willing to grant such forbearance subject to the terms and conditions of
this Agreement and the other Loan Documents.

 

NOW, THEREFORE, in consideration of, and in reliance upon, the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Definitions. In addition to the capitalized terms used and not
otherwise defined herein, which shall have the same meanings as set forth in the
Credit Agreement, the following terms, for the purposes of this Agreement, shall
have the following meanings:

 

“Account Control Agreement” means a control agreement, in form and substance
acceptable to the Administrative Agent, which grants the Administrative Agent
“control” as defined in the UCC over any Securities Account or Commodities
Account maintained by any Loan Party, in each case, among the Administrative
Agent, the applicable Loan Party and the applicable financial institution at
which such Securities Account or Commodities Account is maintained.

 

“Agent Advisor” has the meaning given to such term in Section 6.6 hereof.

 

“Agent Authorizations” has the meaning given to such term in Section 22 hereof.

 

“Agent Counsel” has the meaning given to such term in Section 6.6 hereof.

 

“Borrower Financial Advisor” has the meaning given to such term in Section 4.5
hereof.

 

“Borrower Financial Advisor Engagement Letter” has the meaning given to such
term in Section 4.5 hereof.

 

“Cash Flow Forecast” has the meaning given to such term in Section 6.2(b)
hereof.

 

“Commodities Account” shall have the meaning set forth in Article 9 of the UCC.

 

“Data Room” has the meaning given to such term in Section 6.3 hereof.

 

“Excess Cash” means, at any time during the Forbearance Period, the aggregate
unencumbered (other than by a Lien granted under a Security Instrument) and
unrestricted cash and cash equivalents of the Loan Parties that exceeds
$32,000,000.

 

“Forbearance Effective Date” has the meaning given to such term in Section 4
hereof.

 



  2 

 

 

“Forbearance Period” means the period commencing on the Forbearance Effective
Date and continuing until the Forbearance Termination Date.

 

“Forbearance Termination Date” means 5:00 p.m. (Central time) on the earlier of
(i) May 26, 2020, or (ii) the date on which a Forbearance Termination Event
occurs.

 

“Forbearance Termination Event” means the occurrence of any of the following:
(i) any representation or warranty made by the Borrower or any Loan Party in
this Agreement shall be false in any material respect when made, (ii) any of the
Borrower or any Loan Party shall fail to perform, observe or comply timely with
each and every covenant, agreement or term contained in this Agreement, (iii)
any of the Borrower or any Loan Party shall (A) commence a voluntary proceeding
seeking liquidation, reorganization, compromise, arrangement, wind-up or
dissolution, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, corporate, partnership or other similar law now or
hereafter in effect or seeking the appointment of a trustee, interim receiver,
receiver, liquidator, custodian, monitor or other similar official of it or a
substantial part of its property, (B) consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or (C) make a general assignment for
the benefit of its creditors, (iv) an involuntary proceeding shall be commenced
against any of the Borrower or any Loan Party seeking liquidation,
reorganization, compromise, arrangement, wind-up or dissolution, or other relief
with respect to it or its debts under any bankruptcy, insolvency, corporate,
partnership, or other similar law now or hereafter in effect or seeking the
appointment of a trustee, interim receiver, receiver, liquidator, custodian,
monitor or other similar official for it or a substantial part of its property,
(v) any of the Borrower or any Loan Party or any of their respective
Subsidiaries asserting any claim or cause of action to repudiate or assert a
defense to this Agreement, the Credit Agreement or any other Loan Document or
initiating any judicial, administrative or arbitration proceeding against the
Administrative Agent, the Swingline Lender, the Issuing Bank or any of the
Lenders related to the foregoing or (vi) any Event of Default shall occur or
shall have occurred under this Agreement or any of the Loan Documents other than
(A) the Potential Defaults, or (B) the Specified Default.

 

“Great American” means, collectively, Great American Group, LLC and its
Affiliates.

 

“Initial Cash Flow Forecast” has the meaning given to such term in Section 4.3
hereof.

 

“Lender-Related Parties” has the meaning given to such term in Section 9 hereof.

 

“Offering Memorandum” has the meaning given to such term in Section 6.3 hereof.

 

“Sale Advisor” has the meaning given to such term in Section 4.4 hereof.

 

“Sale Advisor Engagement Letter” has the meaning given to such term in Section
4.4 hereof.

 

“Securities Account” shall have the meaning set forth in Article 8 of the UCC.

 

“Status Calls” has the meaning given to such term in Section 6.4 hereof.

 



  3 

 

 

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable state or jurisdiction.

 

“WF Concentration Account” has the meaning given to such term in Section 4.6
hereof.

 

2.            Forbearance. Each Loan Party specifically acknowledges the
existence and continuation of the Liquidity Period and the Specified Default. In
reliance on the representations, warranties, covenants and agreements contained
in this Agreement, and subject to the satisfaction of each condition precedent
set forth in Section 4 hereof but only so long as the Forbearance Termination
Date shall not have occurred and except as permitted by this Agreement, the
Administrative Agent, the Swingline Lender, the Issuing Bank and the Lenders
hereby agree to forbear during the Forbearance Period from exercising their
rights and remedies under the Loan Documents and applicable law arising as a
result of the occurrence or continuance of the Specified Default and the
Potential Defaults. Notwithstanding the foregoing, the forbearance granted by
the Administrative Agent, the Swingline Lender, the Issuing Bank, and the
Lenders shall not constitute, and shall not be deemed to constitute, (a) a
waiver of the Specified Default, the Potential Defaults, or of any other Default
or Event of Default under the Loan Documents or (b) a waiver of any rights or
remedies arising under the Loan Documents as a result of the existence and
continuance of the Liquidity Period. On and after the Forbearance Termination
Date, the Administrative Agent’s, the Swingline Lender’s, the Issuing Bank’s and
the Lenders’ agreement hereunder to forbear shall terminate automatically
without further act or action by any such Persons, and the Administrative Agent,
the Swingline Lender, the Issuing Bank and the Lenders shall be entitled to
exercise any and all rights and remedies available to them under this Agreement
or the other Loan Documents, at law, in equity or otherwise without any further
lapse of time, expiration of applicable grace periods or requirements of notice,
all of which are hereby expressly waived by each Loan Party. For the avoidance
of doubt, (i) the foregoing forbearance shall not prohibit the Administrative
Agent from delivering notices relating to the Borrowing Base or notices of any
other Defaults, Events of Default or a Forbearance Termination Event, (ii) any
Overadvance that occurs under Section 2.24 of the Credit Agreement shall not be
subject to forbearance, and (iii) the foregoing forbearance shall not limit or
prohibit the Administrative Agent from making Protective Advances in its
discretion pursuant to Section 2.25 of the Credit Agreement.

 

3.            No Further Credit Extensions; Revolver Commitment Reduction;
Removal of Swingline Loans.

 

3.1.            No Further Credit Extensions. The parties hereto agree that (a)
during the Forbearance Period, the Lenders and the Issuing Bank, as applicable,
shall not be obligated to (i) fund any Revolver Loans, (ii) issue or renew any
Letters of Credit or (iii) otherwise make any credit extensions to or on behalf
of the Loan Parties and (b) from the date hereof including from and after the
Forbearance Termination Date, the Administrative Agent in its capacity as
Swingline Lender shall no longer advance new Swingline Loans to the Borrower
pursuant to the Credit Agreement.

 

3.2.            Revolver Commitment Reduction. Pursuant to Section 2.08(d) of
the Credit Agreement, and subject to the satisfaction of each condition
precedent set forth in Section 4 hereof, the Borrower and the Administrative
Agent agree to a permanent reduction of the Revolver Commitments, on a Pro Rata
basis for each Lender, from $180,000,000 to $130,000,000. Schedule 2.01 of the
Credit Agreement is hereby amended and restated in its entirety in the form of
Schedule 2.01 attached hereto to reflect such revised Revolver Commitments. From
the date hereof including from and after the Forbearance Termination Date, the
Revolver Commitments shall remain at $130,000,000 until the Revolver Commitments
are otherwise increased or decreased in accordance with the Credit Agreement.

 



  4 

 

 

4.            Conditions Precedent. This Agreement shall be effective beginning
on the first date that each condition precedent set forth in this Section 4 is
satisfied (the “Forbearance Effective Date”):

 

4.1.           Signed Agreement. The Administrative Agent shall have received
counterparts of this Agreement duly executed by the Administrative Agent, the
Swingline Lender, the Issuing Bank, the Loan Parties, and the Required Lenders.

 

4.2.           Expenses. The Administrative Agent and related advisors shall
have received payment of all reasonable and documented out-of-pocket costs and
expenses (including the reasonable and documented legal fees of Agent Counsel
and the reasonable and documented advisor fees of Agent Advisor) incurred by
them for which invoices have been submitted on or prior to the Forbearance
Effective Date; provided that any such documentation shall be in summary format
acceptable to the Administrative Agent.

 

4.3.           Initial Cash Flow Forecast. The Administrative Agent shall have
received the Initial Cash Flow Forecast, which must be in form and substance
acceptable to the Administrative Agent (the “Initial Cash Flow Forecast”).

 

4.4.           Engagement of Sale Advisor. The Loan Parties shall have retained
a sale advisor, which sale advisor shall be a firm with national credentials
that is reasonably acceptable to the Administrative Agent; it being understood
that Great American shall be deemed acceptable to the Administrative Agent (the
“Sale Advisor”), pursuant to the execution and delivery of an engagement letter
in form and substance reasonably acceptable to the Administrative Agent (the
“Sale Advisor Engagement Letter”); provided, however, if Great American is
selected as the Sale Advisor, the Loan Parties acknowledge that Great American
is currently providing certain services to the Administrative Agent, and any
engagement of Great American would be subject to further steps of the
Administrative Agent and Great American terminating their current engagement and
such other terms as the Administrative Agent determines are necessary or
advisable in order for Great American to provide services to the applicable Loan
Parties as the Sale Advisor.

 

4.5.           Engagement of Financial Advisor. The Loan Parties have retained
AlixPartners, LLP as its financial advisor (the “Borrower Financial Advisor”),
pursuant to the execution and delivery of an engagement letter that shall be
provided to the Administrative Agent (the “Borrower Financial Advisor Engagement
Letter”).

 

4.6.           Springing Concentration Account Control. The Loan Parties shall
have caused the Borrower’s Main Concentration Account No.: [REDACTED] held at
Wells Fargo Bank, National Association (such Deposit Account, the “WF
Concentration Account”) to be subject to a Deposit Account Control Agreement in
form and substance acceptable to the Administrative Agent.

 



  5 

 

 

4.7.           Forbearance Fees. The Borrower shall have paid to the
Administrative Agent and each Lender party hereto any fees required to be paid
pursuant to any fee letter in form and substance reasonably acceptable to the
Administrative Agent executed in connection with this Agreement.

 

4.8.           [Reserved].

 

4.9.           Other Documentation. The Administrative Agent shall have received
such other documents, instruments and agreements as it may have reasonably
requested on or prior to the date of this Agreement (to the extent that the
Administrative Agent made such request at least one (1) Business Day prior to
the Forbearance Effective Date), all in form and substance acceptable to the
Administrative Agent.

 

Upon the satisfaction of the foregoing conditions, the Administrative Agent
shall advise the other parties hereto in writing of the occurrence of the
Forbearance Effective Date.

 

5.            Representations and Warranties. To induce the Administrative
Agent, the Issuing Bank, the Swingline Lender and the Lenders to enter into this
Agreement, each Loan Party hereby represents and warrants as of the Forbearance
Effective Date as follows:

 

5.1.           Organization; Powers. Each of the Loan Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications would not
reasonably be expected to have a Material Adverse Effect.

 

5.2.           Authority; Enforceability. The execution, delivery and
performance by each Loan Party of this Agreement are within such Loan Party’s
corporate, limited partnership, limited liability company, or other
organizational powers and have been duly authorized by all necessary corporate,
limited partnership, limited liability company, or other organizational and, if
required, stockholder, partner, or member action (including any action required
to be taken by any class of directors, partners, members, or managers, as
applicable, of such Loan Party or any other Person, whether interested or
disinterested, in order to ensure the due authorization of this Agreement). This
Agreement has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

5.3.           Approvals; No Conflicts The execution, delivery and performance
by each Loan Party of this Agreement (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority or any other third Person (including shareholders or any class of
directors, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, bylaws or other organizational
documents of the Loan Parties or any order of any Governmental Authority, (c)
will not violate or result in a default under any indenture, material agreement
or other material instrument binding upon the Borrower or any other Loan Parties
or any of their property, or give rise to a right thereunder to require any
payment to be made by the Borrower or such other Loan Party and (d) will not
result in the creation or imposition of any Lien on any property of the Borrower
or any other Loan Party (other than the Liens created by the Loan Documents).

 



  6 

 

 

5.4.           No Defenses. No Loan Party has any defenses to payment,
counterclaims, or rights of setoff or recoupment with respect to any obligations
applicable to such Person owing to the Administrative Agent, the Swingline
Lender, the Issuing Bank or any Lender as of the Forbearance Effective Date,
including, without limitation, the Revolver Loans and the other Secured
Obligations. Without taking into effect the terms, conditions, and agreements
set forth in this Agreement, as a result of the Specified Default, the
Administrative Agent has the right to, in its sole and absolute discretion or at
the direction of the Required Lenders, declare the unpaid principal amount of
all outstanding Revolver Loans, all interest accrued and unpaid thereon, and all
other amounts owing or payable under the Credit Agreement and under any other
Loan Document to be immediately due and payable.

 

5.5.           No Other Defaults. Except for the Specified Default, no other
Default or Event of Default has occurred and is continuing.

 

5.6.           Principal Balance; Letters of Credit. As of the close of business
on May 5, 2020, (a) the outstanding principal amount of the Revolver Loans was
$88,350,000.00, and (b) the aggregate stated amount of outstanding Letters of
Credit was $8,823,449.00.

 

5.7.           Complete Disclosure. None of the factual information furnished by
or on behalf of the Loan Parties to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement or the other Loan Documents (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact (other than
industry-wide risks normally associated with the types of business conducted by
the Loan Parties to the extent that such risks do not have a disproportionate
effect on the Loan Parties (in comparison to the effect of such risks on other
similarly situated parties associated with such types of business)) necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

6.            Covenants. Each Loan Party shall comply timely with the covenants
set forth in this Section 6 in addition to the covenants in the Credit Agreement
and any other Loan Documents.

 

6.1.           Excess Cash Prepayments; Scheduled Prepayments.

 

(a)            Mandatory Prepayments with Excess Cash. During the Forbearance
Period, if the Loan Parties have Excess Cash at the end of any Business Day,
then the Borrower shall, on the next Business Day, prepay the Revolver Loans in
an aggregate principal amount equal to such excess.

 



  7 

 

 

(b)            Principal Payments. On or prior to Thursday, May 14, 2020, the
Borrower shall pay to the Administrative Agent, for its own account or for the
account of the Issuing Bank, the Swingline Lender or the Lenders, a prepayment
of the Revolver Loans in the principal amount equal to $5,000,000. On or prior
to Thursday, May 20, 2020, the Borrower shall pay to the Administrative Agent,
for its own account or for the account of the Issuing Bank, the Swingline Lender
or the Lenders, a prepayment of the Revolver Loans in the principal amount equal
to $5,000,000.

 

(c)            Payments. Prepayments pursuant to this Section 6.1 shall be
accompanied by accrued interest on such principal amount to the extent required
by Section 2.13(d)(ii) of the Credit Agreement and which for purposes of
clarity, shall be in addition to the required payment to be made pursuant to
Section 4.4 hereof.

 

6.2.           Additional Reporting.

 

(a)            Business Plan. The Loan Parties shall deliver to the
Administrative Agent, by no later than 4:00 p.m. Central Time on Friday, May 15,
2020, a business plan in form and substance acceptable to the Administrative
Agent.

 

(b)            Cash Flow Forecast Delivery and Compliance. On May 12, 2020, on
May 19, 2020, on May 26, 2020 and on each Tuesday thereafter, the Loan Parties
shall deliver to the Administrative Agent by no later than 12:00 Noon Central
Time on each applicable date, (i) an updated weekly 13-week cash flow forecast,
in substantially the form of the Initial Cash Flow Forecast and in substance
acceptable to the Administrative Agent, setting forth all sources and uses of
cash and beginning and ending cash balances (together with the Initial Cash Flow
Forecast, the “Cash Flow Forecast”) and (ii) a variance report, reconciling the
prior week’s cash flow forecast to the actual sources and uses of cash for the
prior week, along with a line-by-line reconciliation and explanation of material
variances. For each period set forth in the Cash Flow Forecast, the actual
expenditures by the Loan Parties for such period shall not in any event exceed
on an aggregate basis, twenty percent (20%) of the amount budgeted for such
period in such Cash Flow Forecast. The Loan Parties shall operate strictly in
accordance with the Cash Flow Forecast (subject to the variances, if any,
identified above) and shall pay only those actual, ordinary and necessary
operating expenses of the Loan Parties business in compliance with the Cash Flow
Forecast; provided that the Loan Parties’ actual sales shall not be subject to
the Cash Flow Forecast. The Loan Parties shall also provide the Administrative
Agent and the advisors assisting the Administrative Agent with reasonable access
to their management during normal business hours to discuss any variances.

 

(c)            Perfection Certificate. To the extent a form perfection
certificate is provided by the Administrative Agent to the Loan Parties on or
before the Forbearance Effective Date, the Loan Parties shall deliver to the
Administrative Agent, by no later than 4:00 p.m. Central Time on Friday, May 15,
2020 (or such later date as may be agreed to by the Administrative Agent), a
perfection certificate in form and substance acceptable to the Administrative
Agent.



  8 

 

 

(d)           Working Capital Plan. By no later than 4:00 p.m. Central Time on
Friday, May 15, 2020, the Loan Parties shall have delivered to the
Administrative Agent a preliminary working capital plan for the Loan Parties for
the period covered by the Initial Cash Flow Forecast, setting forth a
description of the cash needs and cash uses of the Loan Parties for such period
in form and substance acceptable to the Administrative Agent.

 

(e)            Borrowing Base Certificates. The Borrower shall deliver to the
Administrative Agent weekly Borrowing Base Certificates by Thursday of every
week commencing May 14, 2020 prepared as of the close of business on Saturday of
the previous week, which weekly Borrowing Base Certificates shall be in form and
as attached hereto as Schedule 6.2(e) or if not attached then in form and
substance acceptable to the Agent.

 

6.3.           Monetization Toggle. By no later than 4:00 p.m. Central Time on
Friday, May 25, 2020, the Loan Parties shall, unless otherwise agreed by the
Administrative Agent in writing, either (i) pay any and all amounts due under
the Loan Documents in full in cash, or (ii) deliver to the Administrative Agent
a plan for the sale of all assets securing the Secured Obligations acceptable to
the Administrative Agent which plan shall include the dates by which the Loan
Parties shall (A) deliver to the Administrative Agent an offering document or
“teaser” for the marketing and disposition of the Loan Parties’ assets securing
the Secured Obligations in form and substance reasonably acceptable to the
Administrative Agent (the “Offering Memorandum”), (B) establish an operational
data room reasonably acceptable to the Administrative Agent to facilitate such
marketing and disposition (the “Data Room”) and (C) deliver to the
Administrative Agent written information or materials created by or received by
any Loan Party prior to the Forbearance Effective Date that could reasonably be
expected to be material to an evaluation of the Loan Parties’ efforts to conduct
a sale and (B) commence steps to effectuate such plan.

 

6.4.           Status Calls. On May 15, 2020 and on each Friday thereafter,
cause the Sale Advisor, the Borrower Financial Advisor and each of their
respective representative to be available for conference calls during normal
business hours (“Status Calls”) for the purpose of providing the Administrative
Agent and the advisors assisting the Administrative Agent with an update on the
status and progress of any restructuring and/or sale diligence, negotiations and
documentation, accompanied, in each case, by a written summary of such update
which may, in the Administrative Agent’s sole discretion, be provided to the
Lenders. In addition to the foregoing, the Loan Parties agree that Status Calls
shall be conducted (i) promptly following a request by the Administrative Agent
and (ii) at least once per week.

 

6.5.           Modifications of Engagement Letters. The Loan Parties shall not
amend, supplement or modify, or permit the amendment, the supplementing or
modification of, any provision of the Sale Advisor Engagement Letter or the
Borrower Financial Advisor Engagement Letter, in each case, in any manner that
is adverse in any material respect to the interest of the Administrative Agent
or the Lenders without the consent of the Administrative Agent.

 

6.6.           Access; Cooperation. Upon reasonable prior notice and reasonable
coordination with, the Administrative Agent and related representatives and
consultants shall have reasonable access during normal business hours to the
Loan Parties’ business premises and to the Collateral to review, audit, appraise
and evaluate the Collateral and to inspect the financial records and other
records of the Loan Parties concerning the operation of their businesses, their
financial condition, the transfers and expenditures of funds generated
therefrom, the accrual of expenses relating thereto, and any and all other
records relating to the Collateral or the operations of any of the Loan Parties.
Each Loan Party will fully cooperate with the Administrative Agent and related
representatives and consultants (including Agent Counsel and Agent Advisor)
regarding such reviews, audits, evaluations and inspections, and the Loan
Parties shall make their employees, consultants and professionals reasonably
available to the Administrative Agent and related representatives and
consultants (including, without limitation, the Sale Advisor and the Borrower
Financial Advisor) in conducting such reviews, evaluations and inspections, in
each case, during normal business hours (it being understood that a
representative of the Borrower is allowed to be present in any discussions with
such employees, consultants and professionals). No such reviews, audits,
appraisals, evaluations or inspections or visits shall unduly interfere with the
business or operations of the Borrower, nor result in any damage to the Loan
Parties’ property or other Collateral. The Loan Parties acknowledge that (a)
Vinson & Elkins L.L.P. has been engaged as the Administrative Agent’s legal
counsel (“Agent Counsel”) and (b) Berkeley Research Group, LLC ( “Agent
Advisor”) has been engaged by Agent as restructuring and financial advisor. The
Loan Parties agree to pay all reasonable fees and documented out of pocket fees,
costs and expenses of Agent Counsel and Agent Advisor promptly (but, in any
event, within two (2) Business Days) upon submission of invoices therefor (which
amounts shall also constitute Secured Obligations secured by the Collateral).

 



  9 

 

 

6.7.           Accounts. At all times during the Forbearance Period:

 

(a)            Each Loan Party shall cause each bank or other depository
institution at which any Deposit Account is maintained for the collection of
sales revenue, payments by any Account Debtor and other cash receipts, to
transfer to the WF Concentration Account by standing wire (or alternative funds
transfer method), on a daily basis, the full amount of the collected and
available balance in each such Deposit Account maintained by any Loan Party at
the beginning of each Business Day (other than an amount up to $5,000 that can
be kept in each account for overdraft protection); and

 

(b)           Neither the Borrower nor any Loan Party shall make any material
modifications to the cash management procedures and controls in effect as of the
Forbearance Effective Date without the prior written consent of the
Administrative Agent. Without limiting the foregoing, neither the Borrower nor
any Loan Party shall open any Deposit Account, Commodities Account or Securities
Account unless prior written notice has been provided to the Administrative
Agent and, if the Administrative Agent so requires, such account is subject to a
Deposit Account Control Agreement or an Account Control Agreement, as
applicable, in form and substance acceptable to the Administrative Agent prior
to the utilization of such account.

 

6.8.           Further Information. In addition to any notices or information
required to be given under the Loan Documents, each Loan Party will provide the
Administrative Agent with (a) written notice within one (1) Business Day of the
occurrence of any Forbearance Termination Event and/or any breach or violation
of this Agreement by any of the Borrower or any Loan Party, (b) together with
the delivery of the weekly Cash Flow Forecast, information on the status of
written notices regarding any defaults under the Loan Parties’ leases and (c)
such other information as may be reasonably requested by the Administrative
Agent from time to time, promptly upon such request, including, without
limitation (i) copies of any bank or other financial institution statements,
(ii) accounts receivable and accounts payable agings and (iii) transactional
documentation, including, without limitation, letters of intent or offers to
purchase, lease or license of any portion, all, or substantially all of the
assets or ownership interests of any of the Borrower or any Loan Party, and
letters of intent or commitments for any capital investment, loan or other
financing in or to the Borrower.

 



  10 

 

 

6.9.           No Control. No act committed or action taken by the
Administrative Agent under this Agreement or the other Loan Documents will be
used, construed, or deemed to hold the Administrative Agent to be in control of
any of the Borrower or any Loan Party, or the governance, management or
operations of any of the Borrower or any Loan Party for any purpose, without
limitation, or to be participating in the management of any of the Borrower or
any Loan Party or acting as a “responsible person” or “owner or operator” or a
person in “control” with respect to the governance, management or operation of
any of the Borrower or any Loan Party or their respective businesses (as such
terms, or any similar terms, are used in the Code, Title 11 of the United States
Code entitled “Bankruptcy”, or the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, each as may be amended from time to
time, or any other federal or state statute, at law, in equity, or otherwise) by
virtue of the interests, rights, and remedies granted to or conferred upon the
Administrative Agent under this Agreement or the other Loan Documents.

 

Notwithstanding anything to the contrary set forth in any Loan Document, it is
acknowledged and agreed that the failure by any Loan Party to comply with any
covenant set forth in this Section 6 in any respect shall be deemed an immediate
Event of Default and, for the avoidance of doubt, such Loan Party shall not be
entitled to any grace or cure period for such non-compliance that may be
provided for in any other Loan Document.

 

7.            Preservation of Collateral. Each Loan Party shall maintain the
Liens and security interests in the Collateral created by the Loan Documents as
first priority, perfected Liens and security interests and shall defend such
Liens and security interests against the claims and demands of all Persons
whomsoever except for Liens permitted by Section 6.02 of the Credit Agreement.
At any time and from time to time, upon the request of the Administrative Agent,
and at the sole expense of the Loan Parties, each of the Loan Parties will
promptly and duly give, execute, deliver, indorse, file or record any and all
amendments, notices (including, without limitation, notifications to financial
institutions and any other Person), contracts, agreements, assignments,
certificates, stock powers or other instruments, obtain any and all governmental
approvals and consents and take or cause to be taken any and all steps or acts
that may be necessary or advisable or as the Administrative Agent may reasonably
request to create, perfect, establish the priority of, or to preserve the
validity, perfection or priority of, the Liens granted by the Loan Documents or
to enable the Administrative Agent to enforce its rights, remedies, powers and
privileges under the Loan Documents with respect to such Liens or to otherwise
obtain or preserve the full benefits of the Loan Documents and the rights,
powers and privileges therein granted.

 



  11 

 

 

8.            Ratification of Loan Documents and Collateral. Except as modified
by this Agreement, each Loan Party hereby acknowledges, ratifies, reaffirms and
agrees that each of the Loan Documents to which it is a party and the first
priority (subject only to Liens permitted by Section 6.02 of the Credit
Agreement), perfected Liens and security interests created thereby in favor of
the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral, are and will remain in full force and effect and binding on such
Person, and are enforceable in accordance with their respective terms and
applicable law. By its execution hereof, each Loan Party (in its individual
capacity and in its capacity as member, shareholder or partner of each other
Loan Party, as applicable) acknowledges, ratifies and reaffirms all of the terms
and provisions of the Loan Documents and the enforceability thereof against it,
which terms and provisions, except as modified herein, are incorporated by
reference as of the Forbearance Effective Date as if set forth herein including,
without limitation, all promises, agreements, warranties, representations,
covenants, releases, and indemnifications contained therein. Without limitation
of the foregoing, (i) the Borrower hereby acknowledges, ratifies and confirms
the Credit Agreement and all of its debts and obligations to the Administrative
Agent, the Swingline Lender, the Issuing Bank and the Lenders thereunder and
(ii) each Loan Party hereby acknowledges, ratifies and confirms its guaranty of
the Secured Obligations under the Credit Agreement and all of its debts and
obligations to the Administrative Agent, the Issuing Bank, the Swingline Lender,
and the Lenders thereunder.

 

9.            NO CLAIMS; RELEASE; COVENANT NOT TO SUE. EACH LOAN PARTY (IN ITS
OWN RIGHT AND ON BEHALF OF ITS PREDECESSORS, LEGAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS) HEREBY EXPRESSLY AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT,
AS OF THE DATE HEREOF, IT HAS NO SETOFFS, COUNTERCLAIMS, ADJUSTMENTS,
RECOUPMENTS, DEFENSES, CLAIMS, CAUSES OF ACTION, ACTIONS OR DAMAGES OF ANY
CHARACTER OR NATURE, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED,
UNLIQUIDATED, FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE,
SECURED OR UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR
UNFORESEEN, DIRECT, OR INDIRECT, AGAINST ADMINISTRATIVE Agent, THE SWINGLINE
LENDER, any lender, THE ISSUING BANK, ANY OF their RESPECTIVE AFFILIATES OR ANY
OF their RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS,
consultants to attorneys (INCLUDING, WITHOUT LIMITATION, AGENT COUNSEL AND AGENT
ADVISOR) OR REPRESENTATIVES OR ANY OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS
OR ASSIGNS (COLLECTIVELY, THE “LENDER-RELATED PARTIES”) OR ANY GROUNDS OR CAUSE
FOR REDUCTION, MODIFICATION, SET ASIDE OR SUBORDINATION OF THE SECURED
OBLIGATIONS OR ANY LIENS OR SECURITY INTERESTS GRANTED OR CREATED UNDER OR IN
CONNECTION WITH ANY LOAN DOCUMENT IN FAVOR OF THE ADMINISTRATIVE AGENT. IN
PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE ADMINISTRATIVE AGENT, THE
SWINGLINE LENDER, the LENDERs AND THE ISSUING BANK TO ENTER INTO THIS AGREEMENT,
EACH LOAN PARTY HEREBY KNOWINGLY AND UNCONDITIONALLY WAIVES AND FULLY AND
FINALLY RELEASES AND FOREVER DISCHARGES THE LENDER-RELATED PARTIES FROM, and
covenants not to sue the Lender-related parties for, ANY AND ALL SETOFFS,
COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, DEMANDS, CAUSES OF ACTION,
ACTIONS, GROUNDS, CAUSES, DAMAGES, REMEDIES, COSTS AND EXPENSES OF EVERY NATURE
AND CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED,
FIXED, MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR
UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN, DIRECT
OR INDIRECT, ARISING OUT OF OR FROM OR RELATED TO ANY LAW, STATUTE, RULE,
REGULATION, OR ANY OF THE LOAN DOCUMENTS, WHETHER AT LAW, IN EQUITY, OR
OTHERWISE, WHICH any Loan Party OWNS AND HOLDS as of the date hereof, OR HAS AT
ANY TIME prior to the date hereof OWNED OR HELD, SUCH WAIVER, RELEASE AND
DISCHARGE BEING MADE WITH FULL KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES
AND EFFECTS OF SUCH WAIVER, RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED
LEGAL COUNSEL OF ITS OWN CHOOSING WITH RESPECT THERETO. THIS SECTION IS IN
ADDITION TO ANY OTHER RELEASE OF ANY OF THE LENDER-RELATED PARTIES BY ANY LOAN
PARTY AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR
WAIVER BY ANY LOAN PARTY IN FAVOR OF ANY OF THE LENDER-RELATED PARTIES, IT BEING
THE INTENT OF THE LOAN PARTIES THAT THIS RELEASE AND COVENANT NOT TO SUE BE AS
BROAD AND INCLUSIVE AS PERMITTED BY APPLICABLE LAW.

 



  12 

 

 

10.          No Obligation. Each Loan Party hereby acknowledges and understands
that upon the expiration or earlier termination of the Forbearance Period, if
the Specified Default has not been waived by written agreement in accordance
with the Credit Agreement, or if there shall at any time exist any other Event
of Default, then the Administrative Agent, the Swingline Lender, the Lenders and
the Issuing Bank shall have the right to proceed to exercise any or all
available rights and remedies, which may include, without limitation,
foreclosure on the Collateral and/or institution of legal or equitable
proceedings. The Administrative Agent, the Swingline Lender, the Lenders and the
Issuing Bank shall have no obligation whatsoever to extend the maturity of the
Secured Obligations, waive any Default or Event of Default, defer any payments,
or further forbear from exercising their rights and remedies.

 

11.          No Implied Waivers. No failure or delay on the part of the
Administrative Agent, the Swingline Lender, any Lender or the Issuing Bank in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement, the Credit Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under this Agreement, the Credit Agreement or any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

12.          INDEMNIFICATION. THE LOAN PARTIES HEREBY EXPRESSLY ACKNOWLEDGE,
AGREE AND REAFFIRM THEIR INDEMNIFICATION OBLIGATIONS TO THE INDEMNITEES SET
FORTH IN THE LOAN DOCUMENTS. EACH OF THE LOAN PARTIES FURTHER ACKNOWLEDGES,
AGREES AND REAFFIRMS THAT ALL SUCH INDEMNIFICATION OBLIGATIONS SET FORTH IN THE
LOAN DOCUMENTS SHALL SURVIVE THE EXPIRATION OF THE FORBEARANCE PERIOD AND THE
TERMINATION OF THIS AGREEMENT, THE CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS
AND THE PAYMENT IN FULL OF THE OBLIGATIONS.

 

13.          Survival. All promises, representations, warranties, covenants, and
agreements made by the Loan Parties in this Agreement or any other Loan Document
will survive the execution and delivery of this Agreement and any Forbearance
Termination Date in connection with the Agreement, and no investigation by the
Administrative Agent, any Lender, the Swingline Lender or the Issuing Bank or
any closing will affect any right of the Administrative Agent, the Lenders, the
Swingline Lender and the Issuing Bank to rely upon such promises,
representations, warranties, covenants, and agreements.

 



  13 

 

 

14.          Review and Construction of Documents. Each Loan Party hereby
acknowledges, and represents and warrants to the Administrative Agent, the
Lenders, the Swingline Lender and the Issuing Bank that, such Loan Party has
(a) had the opportunity to consult with legal counsel of its own choice and has
been afforded an opportunity to review this Agreement with its legal counsel,
(b) reviewed this Agreement and fully understands the effects thereof and all
terms and provisions contained herein, and (c) executed this Agreement of its
own free will and volition. The recitals contained in this Agreement shall be
construed to be part of the operative terms and provisions of this Agreement.

 

15.          ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AS INCORPORATED HEREIN EMBODY THE FINAL, ENTIRE AGREEMENT BETWEEN THE
PARTIES HERETO REGARDING THE MATTERS CONTAINED HEREIN, INCLUDING THE
ADMINISTRATIVE AGENT’S, THE SWINGLINE LENDER’S, THE LENDERS’ AND THE ISSUING
BANK’S FORBEARANCE WITH RESPECT TO THEIR RIGHTS AND REMEDIES ARISING AS A RESULT
OF THE SPECIFIED DEFAULT, AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.
The provisions of this Agreement may be amended or waived only by an instrument
in writing signed by the Loan Parties, the Administrative Agent, the Swingline
Lender, the Issuing Bank and Lenders party hereto. The Loan Documents, as
modified by this Agreement, continue to evidence the agreement of the parties
with respect to the subject matter thereof.

 

16.          Fees and Expenses. The Borrower shall pay all reasonable and
documented out of pocket fees and expenses incurred by the Administrative Agent,
including fees and expenses of Agent Counsel and Agent Advisor, in connection
with the preparation, negotiation and execution of this Agreement, and any acts
or actions taken by the Administrative Agent in the collection of amounts owed
by the Loan Parties, or the evaluation, pursuit, or enforcement of its claims,
liens, security interest, or any rights or remedies under the Loan Documents,
this Agreement, and applicable law.

 



  14 

 

 

17.          Notices. All notices, requests, demands and other communications
under this Agreement will be given in accordance with the provisions of the
Credit Agreement, and if to JPMorgan Chase Bank, N.A., as the Administrative
Agent, a Lender, the Swingline Lender or the Issuing Bank, at the following
address:

 

JPMorgan Chase Bank, N.A.
2200 Ross Avenue 9th Floor

Dallas, Texas 75201

Attn: Jon Eckhouse
Telecopy: 214-965-2594

E-mail: jon.eckhouse@jpmorgan.com

 

With a copy to:

 

Vinson & Elkins L.L.P.
Trammell Crow Center
2001 Ross Avenue, Suite 3900
Dallas, Texas 75201-2975
Attn: William L. Wallander
E-mail: bwallander@velaw.com

 

18.          Successors and Assigns. This Agreement will be binding upon, and
will inure to the benefit of, the parties hereto and their respective heirs,
legal representatives, successors and assigns, provided that no Loan Party may
assign any rights or obligations under this Agreement without the prior written
consent of the Administrative Agent, the Swingline Lender, the Issuing Bank and
the Lenders in accordance with the terms of the Credit Agreement.

 

19.          Tolling of Statutes of Limitation. The parties hereto agree that
all applicable statutes of limitations with respect to the Loan Documents shall
be tolled and not begin running until the Forbearance Termination Date.

 

20.          Arms-Length/Good Faith. This Agreement has been negotiated at
arms-length and in good faith by the parties hereto.

 

21.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and applicable laws of the
United States of America.

 

22.          Interpretation. Wherever the context hereof will so require, the
singular shall include the plural, the masculine gender shall include the
feminine gender and the neuter and vice versa. The headings, captions and
arrangements used in this Agreement are for convenience only and shall not
affect the interpretation of this Agreement. Except as expressly and contrarily
set forth herein, any determination, agreement, decision, consent, election,
discretion, approval, acceptability, acceptance, waiver, designation,
authorization, satisfactoriness, or other similar circumstance or matter of or
by the Administrative Agent hereunder or related hereto, without limitation (the
“Agent Authorizations”), shall be interpreted and construed to mean that each
Agent Authorization shall be in the Administrative Agent’s sole and absolute
discretion as to the form and substance of same.

 

23.          Severability. In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.

 



  15 

 

 

24.          Counterparts. This Agreement may be executed and delivered in any
number of counterparts, and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts taken together shall constitute one
and the same instrument; provided, that no party shall be bound by this
Agreement until the Loan Parties, the Administrative Agent, the Swingline
Lender, the Issuing Bank and the Required Lenders have executed a counterpart
hereof. Execution of this Agreement via facsimile or other electronic
transmission (e.g., “.pdf”) shall be effective, and signatures received via
facsimile or other electronic transmission shall be binding upon the parties
hereto and shall be effective as originals.

 

25.          Further Assurances. Each Loan Party agrees to execute, acknowledge,
deliver, file and record such further certificates, instruments and documents,
and to do all other acts and things, as may be reasonably requested by the
Administrative Agent as necessary or advisable to carry out the intents and
purposes of this Agreement.

 

26.          Loan Documents. This Agreement is a Loan Document for all purposes
of the Credit Agreement and the other Loan Documents. To the extent of a
conflict or inconsistency between this Agreement and any of the other Loan
Documents, this Agreement shall control.

 

27.          WAIVER OF JURY TRIAL. EACH OF THE LOAN PARTIES HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. EACH OF THE LOAN PARTIES (A) CERTIFIES THAT NO
REPRESENTATIVE OR ATTORNEY OF THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER,
THE ISSUING BANK OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT, THE SWINGLINE LENDER,
THE LENDERS AND THE ISSUING BANK HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE WAIVER AND CERTIFICATIONS CONTAINED HEREIN.

 

[Signatures Follow]

 



  16 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BORROWER: TUESDAY MORNING, INC.         By: /s/ Steven R. Becker   Name: Steven
R. Becker   Title: Chief Executive Officer and President

 

GUARANTORS: TUESDAY MORNING CORPORATION         By: /s/ Steven R. Becker   Name:
Steven R. Becker   Title: Chief Executive Officer and President

 



TMI HOLDINGS, INC.         By: /s/ Steven R. Becker   Name: Steven R. Becker  
Title: Chief Executive Officer and President

 





FRIDAY MORNING, LLC         By: Tuesday Morning, Inc., as Sole Member        
By: /s/ Steven R. Becker   Name: Steven R. Becker   Title: Chief Executive
Officer and President

 





DAYS OF THE WEEK, INC.         By: /s/ Steven R. Becker   Name: Steven R. Becker
  Title: Chief Executive Officer

 







NIGHTS OF THE WEEK, INC.         By: /s/ Steven R. Becker   Name: Steven R.
Becker   Title: Chief Executive Officer

 



TUESDAY MORNING PARTNERS, LTD.         By: Days of the Week, Inc., as General
Partner         By: /s/ Steven R. Becker   Name: Steven R. Becker   Title: Chief
Executive Officer

 

[Signature Page to Limited Forbearance Agreement – Tuesday Morning, Inc.]

 



 

 

 







JPMORGAN CHASE BANK, N.A.,   as Administrative Agent, the Swingline Lender, the
Issuing Bank, and a Lender         By: /s/ Jon Eckhouse   Name: Jon Eckhouse  
Title: Authorized Officer

 

[Signature Page to Limited Forbearance Agreement – Tuesday Morning, Inc.]

 



 

 

 







WELLS FARGO BANK, NA.,   as a Lender         By: /s/ Jai Alexander   Name: Jai
Alexander   Title: Director

 

[Signature Page to Limited Forbearance Agreement – Tuesday Morning, Inc.]

 



 

 

 







BANK OF AMERICA, N.A.,   as a Lender         By: /s/ Andrew Cerussi   Name:
Andrew Cerussi   Title: Senior Vice President

 

[Signature Page to Limited Forbearance Agreement – Tuesday Morning, Inc.]

 



 

 





 

Schedule 2.01

 

Revolver Commitments

 

Lender Revolving Commitment JPMorgan Chase Bank, N.A. 72,222,222.22 Wells Fargo
Bank, National Association 28,888,888.89 Bank of America, N.A. 28,888,888.89
Total $130,000,000

 



 

 

 

Schedule 6.2(e)

 

Form of Borrowing Base Certificate

 



 

 

